Pee Cubiam.
The plaintiffs Grace Miller and her husband brought suit to recover compensation for injuries received by Mrs. Miller in a collision between an automobile in which she was riding and a car belonging to the defendants; and for medical expenses, &c., incurred by the husband as the result thereof. At the close of the trial the jury rendered verdicts in favor .of the plaintiffs, awarding the wife $115 and the husband $200. Upon the rendition of these _verdicts both the plaintiffs and the defendants applied for and were allowed rules to show cause. The contention on the part of the plaintiffs in the argument of this rule is that the awards made by the jury were grossly inadequate. The contention on the part of the defendants in support of their rule is that the verdicts imposing liability upon them because of the negligence of the driver of their car were contrary to the great weight of the evidence.
As all of the parties to this litigation concur in the conclusion that the verdicts are the result of prejudice on the part of the jury and are not based upon a preponderance of the evidence, we conclude that the proper course is to make both rules absolute and to direct a new trial on all the issues. It will be so ordered.